DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 04 February 2020. The references have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and processing/displaying the results of the collection and analysis of the acquired information, as is similar to Electric Power Group, also, the claims 
	Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only additional elements that are present in the claims are the units and processor/computer there is 

Claim Interpretation
	Claims 1, 9 and 10 contain the limitation “at least one of (1)… and (2)…” The claims are being interpreted as only one of these options needs to be achieved to read on the claim.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Wu, US PGPub 2020/0191943).
Referring to Claim 1, Wu teaches acquiring first information relating to lengths of a planar shape of the target region ([0162] venue); acquiring second information ([0064-0066] disclose knowing the location of the devices in the venue) relating to an installation state of a transmission antenna and a reception antenna included in the estimation 10device; acquiring third information ([0237-0238]) relating to a trajectory defined by a plurality of positions of the living body estimated by the estimation device when the living body moves along a predetermined path in the target region; and 15performing at least one of (1)estimation of the planar shape by correcting the first information ([0162] teaches using corrected location information) and (2) estimation of the installation state by correcting the second information based on the first information, the second information, and the third information that were acquired, as the estimation of the target region information.
	Referring to Claim 4, Wu teaches wherein the installation state includes at least one of installation positions, installation heights, and installation angles of the transmission antenna and the reception antenna; [0125].
	Referring to Claim 5, Wu teaches wherein the target region includes one or more indoor rooms, and the estimation method further comprises: acquiring fourth information indicating the position of the living body estimated by the estimation device when the living body stops at a 25position of a fixture installed in the target region and associating the fourth information with identification information identifying the fixture or a room in which the fixture is installed 40from among the one or more indoor rooms, and storing the fourth information and the identification information in a storage; [0128-0129] and [0256].
	Referring to Claim 8, Wu teaches wherein the estimation device estimates the position of the living body based on signal components affected by the living body, the signal components 
	Referring to Claim 9, Wu teaches an acquirer that acquires first information relating to lengths of a planar shape of the target region, acquires second information relating to an installation state of the transmission antenna and the reception antenna, and acquires third information relating to a trajectory defined by a plurality of 10positions of the living body estimated by the position estimator when the living body moves along a predetermined path in the target region; and a correction estimator that performs at least one of (1) estimation of the planar shape by correcting the first information and (2) estimation of the installation state by correcting the second information based on the first 15information, the second information, and the third information that were acquired, as the estimation of the target region information; see citations of Claim 1 above.
	Referring to Claim 10, Wu teaches acquiring first information relating to lengths of a planar shape of the target region;  25acquiring second information relating to an installation state of a transmission antenna and a reception antenna included in the estimation device;  42acquiring third information relating to a trajectory defined by a plurality of positions of the living body estimated by the estimation device when the living body moves along a predetermined path in the target region; and 5performing at least one of (1) estimation of the planar shape by correcting the first information and (2) estimation of the installation state by correcting the second information based on the first information, the second information, and the third information that were acquired, as the estimation of the target region information; See citations from Claim 1 above, as well as [0133].

Allowable Subject Matter
Claims 2, 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Note: the addition of these limitations in the independent claim alone will not overcome the 101 rejection above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646